Fourth Court of Appeals
                               San Antonio, Texas
                                     January 28, 2020

                                   No. 04-19-00874-CV

                                      Nydia PENA,
                                       Appellant

                                            v.

                               Armando GUERRERO, III,
                                       Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-15587
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       Debra Jimenez’s notification of late reporter’s record is hereby NOTED.   Time is
extended to March 8, 2020.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court